DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-5, 7, 11, 30-31 are pending under consideration. Applicant's amendment filed on 04/14/2021 is acknowledged. 
Applicants’ election for the elected group of a nucleic acid molecule encoding the SOX2 protein; and a nucleic acid molecule encoding the HMGA2 protein for the generic claim 4 remains acknowledged. 
Priority
The instant application claims foreign priority benefit to PCT/KR2014/002918 filed on 4 April 2014 claiming the priority of KR 10-2013-0037790 filed on 6 April 2013 and KR 10-2013-00S7020 tiled on 23 July 2013. Applicants have provided a translation of said papers and as such the effectively filed date for the instant application is April 6, 2013.
Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by Amendment
Claims 4-5, 7, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendment.
Maintained/Claim Rejections - 35 USC §112/Modified Form Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 4-5, 7, 11, remain rejected and also apply to newly added claims 30-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for direct reprograming of a non-neuronal cell into a neural stem cell, comprising;
(a) transfecting a mammalian non-neuronal cell with a virus comprising a nucleic acid encoding a SRY(sex determining region Y)-box (SOX2) protein and a nucleic acid encoding a High Mobility Group AT-hook 2 (HMGA2) protein in a cell culture media leading to expression of SOX2 gene and HMGA2 gene; and 
(b) culturing the cell in step (a) in a neuronal stem cell culture medium for a period of time sufficient for expression of neural stem cell specific markers PAX6, Nestin, or Vimentin to obtain a neuronal stem cell, thereby directly reprogramming the non-neuronal cell into a neuronal stem cell, wherein the reprogramming efficiency is increased than if the method was carried out with SOX2 alone,
wherein the non-neuronal cell is selected from a human dermal fibroblast, an umbilical blood cell derived stem cell or a blood cell, thereby directly reprogramming the non-neuronal cell into a neuronal stem cell,
 wherein the reprogramming efficiency is increased than if the method was carried out with Sox2 alone, does not reasonably provide enablement for (i) without transfecting and (ii) 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). The court in Wands states: ’’Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue/ not ’experimentation/ “(Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple tactual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). 
The Breadth of the Claims
The instant claims are drawn to a method for direct reprogramming of a non-neuronal cell, or a neuronal cell differentiated therefrom, comprising: (a) delivering or expressing, in a non-neuronal cell, and exogenous SRY (sex determining region Y)-box 2 (SOX2) protein or a nucleic acid molecule encoding the SOX2 protein; and an exogenous High Mobility Group AT-hook 2 (HMGA2) protein or a nucleic acid molecule encoding the HMGA2 protein in a cell culture media; and (b) directly reprogramming the non-neuronal cell into a neuronal stem cell by culturing the cells in step (a), wherein the non-neuronal stem cell expressed at least one of PAX6, Nestin of Vimentin , wherein the non-neuronal cell is selected from a human dermal fibroblast, an umbilical blood cell derived stem cell or a blood cell.
The aspects considered broad is (i) delivering or expressing SOX2 and HMGA2 in a non-neuronal cell in a cell culture medium lacking transfection (ii) without culturing in a neuronal 
The Amount of Direction Provided by the inventors/The Existence of Working Examples
The specification only teaches in example 4, activation of hiNSC reprogramming by simultaneous transduction of SOX/HMGA2. The specification only teaches preparation of human induced neural stem cells (hiNSCs) from human dermal fibroblasts by transduction with SOX2, HMGA2, CMYC, and LIN28 plasmids transfected into 293T cells with VSV-G and gag/pol plasmids. The viruses were collected to transduce the genes either singly or in a combination of at least two genes to hDFs (example 2). To confirm the effects of SOX2 and HMGA2 proteins during the reprogramming-inducing process from human fibroblasts to induced neural stem cells, these proteins were overexpressed, and their morphological changes and reprogramming-inducing efficiency by PAX6/NESTIN-positive colony analysis were continuously examined. As a result, it was confirmed that when the expressions of both SOX2 and HMGA2 were increased simultaneously, the self-renewal capacity, proliferation capacity, and differentiation potential into neuronal cells as well as the reprogramming-inducing efficiency were increased, compared to when only the SOX2 expression alone was increased, in particular, when the reprogramming was induced along with HMGA2, the colonies of induced neural stem cells were formed about 10 days earlier [0120]. The specification teaches specifically, it was confirmed that the expression levels of neural lineage-specific miRNAs, such as miR-9-5p, miR-9-3p, and miR-124, which play key roles in the conversion of fibroblasts into functional neurons, were more up-regulated in HS-NSCs and SOX2-transduced hiNSCs than in hDFs [0185]. Additionally, regarding let-7, which is known to play roles in the control of NSC maintenance and self-renewal, it was confirmed that the expression levels of the entire iet-7/mlR-98 family were more down-regulated in H9-NSCs and SOX2-transduced hiNSCs than in 

    PNG
    media_image1.png
    183
    610
    media_image1.png
    Greyscale

However, the specification fails to teach reprogramming without transduction of a non-neuronal cell which is unpredictable due to epigenetic delivery of the HMGA2 along with SOX2 into a non-neuronal cell.
Liu et al (Cell Research, 22(7): 1087-1091, 2012 previously cited) note that though generation of iNSCs provides additional advantages over induced neurons (INs) towards both basic research and clinical applications, there are several important questions that remain to be answered, including 1) is the epigenome of iNSCs stably reset to a NSC-like status? 2) Are the retroviral vectors used completely silenced in the established iNSCs and their neural derivatives? 3) Is the iNSC reprogramming process free of genomic alterations? in fact, it has been shown that NSCs derived from human embryonic stem cells have abnormal karyotypes with long-term culture in vitro (p 1090, 2-d column last paragraph). Temple et al (Nature, 414; 112-117, 2001, previously cited) notes the source of somatic ceils to generate different somatic cell types is limited and may be restricted to rare events or rare ceils (p 116, 1st column 2nd paragraph). However, the specification very narrowly and solely teaches the generation of INSCs from human neonatal dermal fibroblasts (hDFs), or hUCB-MSCs, or hUCB-CD34+ cells. Thus, a skill artisan would have to perform undue experimentation to implement the full breadth of any source of somatic ceils due to the limitation of different somatic cell types is limited and may be restricted to rare events or rare cells.
 (ii) The claims embrace culturing the cells in step (a) under any culture medium and any temporal condition. The specification very narrowly only teaches the need of this step for neural stem cell induction, media were replaced with ReNcell NSC maintenance media (Millipore, Billerica, Mass.), which are neural stem cell induction media containing bFGF (Sigma) and EGF (Sigma). The hiNSCs were subcultured by Accutase (Gibco BRL) [0178]. In order to confirm whether overexpression of CMYC, LIN28, and FIMGA2 in combination with SOX2 promote reprogramming of hiNSCs compared to overexpression of SOX2 alone, the efficiency of forming PAX6/NESTIN-positive colonies was measured for each case, respectively [0202], 
Neither the specification nor the art teaches culturing a non-neuronal stem cell under any culture medium for any time and ultimately directly reprogramming a non-neuronal stem cell into a neuronal stem cell due to the unpredictability of culture factors.
However, the art teaches dynamic changes in the copy number of pluripotency and cell proliferation genes in human ESCs and iPSCs during reprogramming and time in culture (see Laurent (Cell Stem Cell 8, 106-118, January 7, 2011, (abstract). As such culture timing of any non-neuronal cell is required for reprogramming of hESC to IPSC lineage into a neuronal stem cell. Thus, given the disclosure’s teaching for directly reprograming any non-neuronal cell into a neuronal stem cell if is required a sufficient time. Therefore the instant the claims have been limited to a neuronal stem cell culture medium for a sufficient period of time and (iii) expressing PAX6/NESTIN markers. An artisan would have to perform undue experimentation to make and use the invention without reasonable expectation of success.
For example, Yang (Cell Stem Cell, 2; 9(6): 1-18, 2011) notes that BAM factors in human cells in this case attributed to pronounced cell death (p 3 2nd column). Human cells in general appear to be less plastic and have a higher epigenetic “hurdle” for reprogramming to both in and iPS cells (p 4 1st paragraph). Yang notes to generate multiple somatic as well as pluripotent lineages, the simplest explanation is that short-term expression of the pluripotency reprogramming factors indeed induces a transient pluripotent state, but this state is unstable and prone to differentiation, and cannot be stabilized by environmental cues only (Figure 2). Future studies will address whether a “direct” conversion between fibroblasts and neural progenitors is possible using neural transcription factors (Figure 2). Although this approach is intriguing, the efficiency of forming rosette like colonies appeared low and the cells 
The specification also fails to teach without a neuronal stem cell culture medium for a sufficient period of time to express neural stem cell specific markers PAX6, Nestin, or Vimentin. The specification very narrowly only teaches human neonatal dermal fibroblasts (hDFs), or hUCB-MSCs, or hUCB-CD34+ cells transduced simultaneously with a nucleic acid encoding SOX2/HMGA2 and culturing the non-neuronal stem cells into neural stem cell induction and the simultaneous overexpression of SOX2/HMGA2 reduced the time required for forming PAX6/NESTIN-positive colonies from 17 days to 7.4 days (FIG. 2B) ultimately producing induced neural stem cells. Neither the specification not the art teaches any non-neuronal cell as a source and ultimately reprogramming a non-neuronal stem cell into a neuronal stern cell.

 (iii) The breadth of the claims encompass using embryonic stem cell obtained from any species, using iPS cells derived from any type of somatic cell which is unpredictable. The prior art teaches that although embryonic stem (ES) cell were available to practice the claimed method. However, the unavailability of ES ceils from non-mouse and non-human species of animals is unpredictable. The prior art teaches there is significant unpredictability in isolating, characterizing and using ES cells isolated from non-mouse and nonhuman animals.
For example, the art teaches that while mouse ES cells have been established, however porcine ES cells are available (Brevini, 2010, Theriogenology, Vol 74, pgs. 544-550, see Abstract). Brevini also teaches that conflicting data regarding the expression of pluripotency markers in porcine ESCs further complicates the understanding and establishment of a porcine ESC cell line (pg. 548 col. 2 para. 4). Brevini concludes by teaching that "Many factors, some of which are briefly discussed in the present manuscript, make the establishment Paris, (2010, Theriogenology, Vol 74, pgs. 516-524) teach that a golden rule in the characterization of ESCs is that their behavior should recapitulate what occurs naturally in vivo and that markers for pluripotency in ESCs should only be expressed in ceils destined to form the embryonic ICM (pg. 519 col. 2 para. 2 lines 1-5).
Paris continues to teach that SSEA1. SSEA3, and SSEA4 are all ceil surface antigens associated with pluripotent stem cells, but their precise functions in the maintenance of pluripotency is not known, thus, none of these markers can be used in isolation as a cross species definitive indicator of pluripotency because there are considerate between-species differences in their expression in both ESCs and embryos (pg. 519 col. 2 para. 2 lines 5-10). Paris concludes by teachings that while several lines of stem cells have been isolated from the horse, the absence of any data verifying in vivo pluripotency of the cells means that the cells cannot yet be definitively classified as ESCs (pg. 519 col. 1 parag. 2 lines 7-10). Munoz teaches that as of 2009, despite extensive investigation, ES ceils lines from animals other than mouse and human had yet to be established due to difficulties in the isolation and maintenance of ESC lines from other species (Munoz (2009) Stern Cell Rev. and Rep., Vol. 5, 6-9, pages 6 and 9). Thus, establishing and culturing ES cells from other species of mammals or non-human animals as a source for reprogramming into a neuronal stem cell as instantly claimed method is unpredictable. A skilled artisan would have to perform undue experimentation to make and use the invention without reasonable expectation of success.
The specification is silent with regard to guidance critical to carrying out the invention as broadly as it is claimed. Accordingly, in view of the unpredictable state of the art, with regard to reprogramming any species of somatic cell as a source or use of any species of ES ceils to produce a neuronal stem cell, the lack of guidance provided by the disclosure with regard to the breadth of the specific time and medium conditions required to produce a neuronal stem cell 
Response to arguments
Applicants argue enablement for the claims can be found in, at least, Examples 1 and 2, [0028], [0029], [0120], [0126], [0135], and [0181]. Reconsideration and withdrawal of the rejections are respectfully requested. Applicants’ arguments have been fully considered but are not persuasive. 
In response, examples 1 and 2, [0028], [0029], [0120], [0126], [0135], and [0181] do not provide guidance for (i) without transfecting and (ii) without a neuronal stem cell culture medium for a sufficient period of time. In example 1, the specification very narrowly teaches [0175] (3) H9-dervied human neural stem cells (H9-hNSCs, NA800-100) were purchased from Gibco and cultured in a KnockOut DMEM/F12 basal medium containing StemPro Neural Supplement, basic FGF, and EGF recombinant proteins. In example 2, the specification only teaches Preparation of Human Induced Neural Stem Cells (hiNSCs) from Human Dermal Fibroblasts by Transduction. Thus the specification does not provide guidance for the full breadth of (i) delivering or expressing SOX2 and HMGA2 in a non-neuronal cell in a cell culture medium lacking transfection (ii) without culturing in a neuronal stem cell culture medium for a sufficient period of time to express neural stem cell specific markers PAX6, Nestin, or Vimentin other than the breadth of the specific time and medium conditions required to produce a neuronal stem cell by direct reprogramming as discussed above.
This is because in step (a) unless the exogenous SOX2 and HMGA2 genes are delivered by transfection into a non-neuronal cell and both genes are expressed would not result in expression of the required neural stem cell specific markers PAX6, Nestin, or Vimentin in step (b), and as such would result in directly reprogramming the non-neuronal cell into a neuronal stem cell. This is because the delivery of the exogenous genes as claimed without 
Moreover, as pointed by the applicants paragraph [0120] of the specification described that “In an exemplary embodiment of the present invention, in order to confirm the effects of SOX2 and HMGA2 proteins during the reprogramming-inducing process from human fibroblasts to induced neural stem cells, these proteins were overexpressed, and their morphological changes and reprogramming-inducing efficiency by PAX6/NESTIN-positive colony analysis were continuously examined. As a result, it was confirmed that when the expressions of both SOX2 and HMGA2 were increased simultaneously, the self-renewal capacity, proliferation capacity, and differentiation potential into neuronal cells as well as the reprogramming-inducing efficiency were increased, compared to when only the SOX2 expression alone was increased. In particular, when the reprogramming was induced along with HMGA2, the colonies of induced neural stem cells were formed about 10 days earlier”. As such the claimed non-neuronal cells would not express PAX6, Nestin or Vimentin unless cell of step (a) express both exogenous genes and other than the breadth of the specific time and medium conditions required to produce a neuronal stem cell by direct reprogramming as discussed above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Magdalene K. Sgagias,
Art Unit 16323

/ANOOP K SINGH/Primary Examiner, Art Unit 1632